Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Berger on 09/07/2022.

The application has been amended as follows: 

Please amend claim 1 to following:
A magnetic resonance imaging apparatus comprising: 
processing circuitry configured to: 
acquire an ambient temperature relating to a magnetic resonance imaging examination; [[and]] 
determine an interlock value of a specific absorption rate (SAR) in a non-linearly increasing manner in accordance with a decrease in the ambient temperature within an ambient temperature range between 20°C and 25°C; and
perform an imaging protocol with the determined interlock value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is considered previously cited Bielmeier (US 2005/0197077), “IEC International Standards”, and previously cited Heath Protections Agency (Protection of Patients and Volunteers Undergoing MRI Procedures. Herein referred to as “HPA”.).
All references are silent in teaching “determine an interlock value of a specific absorption rate (SAR) in a non-linearly increasing manner in accordance with a decrease in the ambient temperature within an ambient temperature range between 20°C and 25°C”.
Bielmeier discloses determining an ambient temperature of the MRI and determining an interlock value for SAR based on the determined ambient temperature. However, as can be seen from Fig. 4-5 of Bielmeier, the interlock values are linear and constant for values below 25°C. Further Bielmeier discloses using a linear equation for determining the interlock value [¶0022]. This is not the same as “determine an interlock value of a specific absorption rate (SAR) in a non-linearly increasing manner in accordance with a decrease in the ambient temperature within an ambient temperature range between 20°C and 25°C”.
Other prior art references, IEC International Standards for determining a SAR interlock value. On page 37 (Figure 201.103), SAR limits (interlock values) are shown in the range of 20°C and 25°C and the limits are also constant and linear in said range. This seems to teach away from the claimed limitations. IEC also teaches a “Second Level Controlled” mode of MRI where the operator can set SAR limits to any values dependent on the operator. However, there is nothing disclosing that limit values determined by the operator are non-linear and increasing in the range of 20°C and 25°C [Tables 201.105 and 201.106 and pages 35-36]. For example, the limit values could be linearly constant (at a higher value) or oscillating in the range of 20°C and 25°C.  Therefore, IEC International Standards also does not teach “determine an interlock value of a specific absorption rate (SAR) in a non-linearly increasing manner in accordance with a decrease in the ambient temperature within an ambient temperature range between 20°C and 25°C”.
HPA is similar to and references IEC International Standards. HPA discloses “Correction factors by which whole-body SAR should be lowered in environments that exceed 24°C and/or 60% relative humidity have been incorporated in the IEC standard.” Because HPA discloses the same limits as IEC International Standards stated above, HPA also is silent in teaching “determine an interlock value of a specific absorption rate (SAR) in a non-linearly increasing manner in accordance with a decrease in the ambient temperature within an ambient temperature range between 20°C and 25°C”.
No other prior art was found that teaches this limitation. The claims are also considered non-obvious because the prior art of record shows constant and linear interlock values for the 20°C and 25°C instead of “determine an interlock value of a specific absorption rate (SAR) in a non-linearly increasing manner in accordance with a decrease in the ambient temperature within an ambient temperature range between 20°C and 25°C”. Further, the invention allows for greater intensity RF pulses and shorter TR time lengths which will lead to image quality that previously was not available. Therefore, the claimed invention would not have been considered obvious to a person having ordinary skill in the art.

Claims 4-11 are considered allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896